Exhibit 10.5
CROGHAN BANCSHARES, INC.
AMENDED AND RESTATED
2002 STOCK OPTION AND INCENTIVE PLAN
INCENTIVE STOCK OPTION AWARD AGREEMENT
     Croghan Bancshares, Inc. (the “Company”) hereby grants the undersigned
Participant a compensatory option to purchase Common Shares of the Company (the
“Option”), subject to the terms and conditions described in the Croghan
Bancshares, Inc. Amended and Restated 2002 Stock Option and Incentive Plan (the
“Plan”) and this Incentive Stock Option Award Agreement (this “Award
Agreement”). The Option is intended to qualify as an “incentive stock option”
under Section 422 of the Code. If for any reason the Option does not qualify as
an incentive stock option, then, to the extent it does not so qualify, the
option will be treated as a Non-Qualified Stock Option.

1.   Name of Participant:
 
  2.   Grant Date:                                          , 20___ (the “Grant
Date”)   3.   Number of Common Shares Subject to the Option:
 
  4.   Exercise Price Per Share:
 
  5.   Vesting: Provided that the Participant has not terminated prior to such
date, the Option will vest and become exercisable with respect to one-third of
the Common Shares subject to the Option on each of the first three anniversaries
of the Grant Date.   6.   Exercise:

  (a)   In General. Except as provided in Sections 6(b) or 7, the vested portion
of the Option may be exercised at any time prior to the tenth anniversary of the
Grant Date (the “Expiration Date”).     (b)   Effect of Termination. If the
Participant terminates employment prior to the Expiration Date, the Option will
remain exercisable or be canceled and forfeited, as applicable, as described
below:

  (i)   Death or Disability. If the Participant dies or becomes disabled (as
defined in Section 22(e)(3) of the Code), the Option will become immediately
vested and exercisable in full and may be exercised at any time before the
earlier of the Expiration Date or the first anniversary of the Participant’s
death or disability.     (ii)   Termination for Cause. If the Participant is
Terminated for Cause, the Option (whether or not then exercisable) will be
canceled and forfeited on the termination date.

 



--------------------------------------------------------------------------------



 



  (iii)   Other Termination. If the Participant terminates for any reason other
than set forth in Sections 6(b)(i) or (ii): (A) the unvested portion of the
Option will be canceled and forfeited on the termination date; and (B) the
vested portion of the Option may be exercised at any time up to three months
following the date of termination.

  (c)   Procedure. In order to exercise the Option, the Participant must: (i)
complete an Incentive Stock Option Exercise Form in a form provided by the
Committee; (ii) deliver a copy of the completed Incentive Stock Option Exercise
Form, attached as Exhibit A, to _____________, Croghan Bancshares, Inc., 323
Croghan Street, Fremont, Ohio 43420; and (iii) pay the Exercise Price for each
Common Share being purchased in accordance with Section 6(d), below. The Option
may be exercised with respect to whole Common Shares only. Any fractional Common
Shares will be settled in cash.     (d)   Payment of Exercise Price. The
Participant may pay the Exercise Price for each Common Share being purchased
upon the exercise of the Option: (i) in cash or its equivalent; (ii) by
tendering whole Common Shares owned by the Participant for at least six months
before the Option is exercised; (iii) by surrendering vested but unexercised
Stock Options, or (iv) to the extent permitted by the Committee, through a
broker-assisted or similar arrangement.     (e)   Delivery of Shares. As soon as
practicable after receipt of the Incentive Stock Option Exercise Form and full
payment of the aggregate Exercise Price, the Company will cause the appropriate
number of Shares to be delivered to the Participant.

7.   Change in Control: In the event of a “change in control” or “imminent
change in control” of the Company or any Subsidiary (as defined in Section 7(d)
of the Plan), the Option will become fully vested and exercisable, although the
Committee, in its sole discretion, may require the Participant to exercise the
Option prior to the Expiration Date.   8.   Mandatory Notice of Disqualifying
Disposition: Without limiting any other provision herein, if the Participant
disposes (whether by sale, exchange, gift or otherwise) of any of the Common
Shares acquired pursuant to the exercise of the Option within two years after
the Grant Date or within one year after the transfer of such Common Shares to
the Participant, the Participant must notify the Company of such disposition in
writing 30 days from the date of such disposition. Such written notice will
state the principal terms of such disposition and the type and amount of
consideration received for such Common Shares by the Participant in connection
with such disposition.   9.   Other Terms and Conditions:

  (a)   Rights Before the Option Is Exercised. The Participant will have no
rights as a shareholder with respect to the Common Shares underlying the Option,
including, without limitation, any right to vote or receive any dividends
associated with the

-2-



--------------------------------------------------------------------------------



 



      Common Shares underlying the Option, until the Participant becomes the
record owner of the Common Shares acquired upon exercise of the Option.     (b)
  Beneficiary Designation. The Participant may name a beneficiary or
beneficiaries to receive or exercise any vested portion of the Option that is
unexercised at the Participant’s death by completing a Beneficiary Designation
Form in the form attached as Exhibit B. The Beneficiary Designation Form does
not need to be completed now and is not required to be completed as a condition
of exercising the Option. However, if the Participant dies without completing a
Beneficiary Designation Form or if the Participant does not complete the form
correctly, the Participant’s beneficiary will be the Participant’s surviving
spouse or, if the Participant does not have a surviving spouse, the
Participant’s estate.     (c)   Transferring the Option. Except to the extent
the Committee permits otherwise, the Option may not be sold, transferred,
pledged, assigned or otherwise alienated or hypothecated, except by will or the
laws of descent and distribution. However, as described in Section 9(b), the
Participant may designate a beneficiary to exercise the Option if the
Participant dies before the Option expires.     (d)   Governing Law. This Award
Agreement will be construed in accordance with, and governed by the laws (other
than laws governing conflicts of laws) of, the State of Ohio.     (e)   Option
Subject to Plan. The Option is subject to the terms and conditions described in
this Award Agreement and the Plan, which is incorporated by reference into and
made a part of this Award Agreement. In the event of a conflict between the
terms of the Plan and the terms of this Award Agreement, the terms of the Plan
will govern. The Committee has the sole responsibility of interpreting the Plan
and this Award Agreement, and its determination of the meaning of any provision
in the Plan or this Award Agreement will be binding on the Participant.
Capitalized terms that are not defined in this Award Agreement have the same
meanings as in the Plan.     (f)   Signature in Counterparts. This Award
Agreement may be signed in counterparts, each of which will be deemed an
original, but all of which will constitute one and the same instrument.

[signature page attached]

-3-



--------------------------------------------------------------------------------



 



                 
PARTICIPANT
               
 
               
 
      Date:        
 
Signature
     
 
   
 
               
 
               
 
Print Name
           
 
               
CROGHAN BANCSHARES, INC.
           
 
               
By:
      Date:        
 
     
 
   
Printed Name:
               
 
           
Title:
               
 
           

-4-



--------------------------------------------------------------------------------



 



EXHIBIT A
CROGHAN BANCSHARES, INC.
AMENDED AND RESTATED
2002 STOCK OPTION AND INCENTIVE PLAN
INCENTIVE STOCK OPTION EXERCISE NOTICE
By completing this Incentive Stock Option Exercise Notice (“Exercise Notice”)
and returning it to the Company at the address given below, I, the undersigned
Participant, elect to exercise all or a portion of the Option and to purchase
the Shares, each as described below. Capitalized terms not defined in this
Exercise Notice have the same meanings as in the Croghan Bancshares, Inc.
Amended and Restated 2002 Stock Option and Incentive Plan (“Plan”) and
applicable Award Agreement.

    Note: You must complete a separate Exercise Notice for each Option that is
being exercised (e.g., if you are simultaneously exercising an Option to
purchase 200 Shares granted on June 30, 2009 and an Option to purchase 100
Shares granted on July 15, 2009, you must complete two Exercise Notices, one for
each Option being exercised).   1.   Option Being Exercised: This Exercise
Notice relates to the exercise of the following Option for the following number
of Common Shares (fill in the blanks):

  (a)   Grant Date of Option: _________________________     (b)   Number of
Common Shares Being Purchased: ________________________     (c)   Exercise
Price: The Exercise Price per Common Share is $________________     (d)   Total
Exercise Price: The total Exercise Price (1(b) x 1(c)) is: $____________

2.   Payment of Exercise Price: I have decided to pay the total Exercise Price
by (check one):

  ____    Personal check, bank draft or money order payable to “Croghan
Bancshares, Inc.”     ____   Through the tender of whole Common Shares that I
have owned for at least six months (or such other period as required by general
accepted accounting principles) having a Fair Market Value equal to the total
exercise price.     ____   Through the surrender of vested but unexercised Stock
Options.     ____   Through a broker-assisted or similar arrangement.     Notes:
  If: (a) the cash, bank or money order method of exercise is selected, full
payment must be included with this Exercise Notice; and (b) you elect any other
method of paying the Exercise Price, you may contact the Company at the address
given below for further instructions and information as to the tax consequences
of the

A-1



--------------------------------------------------------------------------------



 



      method of exercise and how the method of exercise may affect the number of
Common Shares you receive.

3.   Acknowledgement of Effect of Exercise: By signing below, I acknowledge
that:

  (a)   I fully understand the effect (including the investment effect) of
exercising the Option and purchasing Common Shares and understand that there is
no guarantee that the value of these Common Shares will appreciate or will not
depreciate;     (b)   This Exercise Notice will not be effective if it is not
returned to the Company at the address given below before the date the
Expiration Date, as specified in the Award Agreement or, to the extent
applicable, if full payment of the Exercise Price is not included; and     (c)  
The Common Shares that I am buying by completing and returning this Exercise
Notice will be issued to me as soon as administratively practicable. I will not
have any rights as a shareholder of the Company until the Common Shares are
issued.

________________________________
(printed name)
________________________________
(signature)
Date: ___________________________
*****
Return this signed and completed Exercise Notice to the Company at the following
address:
Croghan Bancshares, Inc.
Attn: _____________
323 Croghan Street
Fremont, Ohio 43420

A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
CROGHAN BANCSHARES, INC.
AMENDED AND RESTATED
2002 STOCK OPTION AND INCENTIVE PLAN
INCENTIVE STOCK OPTION BENEFICIARY DESIGNATION FORM
I hereby designate the following person(s) as my beneficiary or beneficiaries,
in the proportion specified, to receive or to exercise any vested Options under
the Croghan Bancshares, Inc. Amended and Restated 2002 Stock Option and
Incentive Plan (the “Plan”) that are unpaid or unexercised at my death:

             
 
                       % to        
 
           
 
      (Name)   (Relationship)
 
           
 
  Address:            
 
 
           
 
                       % to        
 
           
 
      (Name)   (Relationship)
 
           
 
  Address:            
 
 
           
 
                       % to        
 
           
 
      (Name)   (Relationship)
 
           
 
  Address:            
 
 
           
 
                       % to        
 
           
 
      (Name)   (Relationship)
 
           
 
  Address:            
 

Note: You are not required to name more than one beneficiary but if you do, the
sum of these percentages may not be greater than 100 percent.

         
 
       
 
(Signature)
 
 
(Date)    
 
       
 
       
 
       
(Print Name)
       

Please return an executed copy of this form to: Croghan Bancshares, Inc., Attn:
__________, 323 Croghan Street, Fremont, Ohio 43420.

B-1